        Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Jessica Gajewski,
                                   Plaintiff,

                        vs.                                        COMPLAINT


Integer Holdings,                                                 ______________


                                   Defendant.




      Plaintiff Jessica Gajewski (“Plaintiff” or “Ms. Gajewski”) Brings the following complaint:


                                                PARTIES

  1. The Plaintiff, Jessica Gajewski, is a natural person with a place of residence 11687

      Clarence Center Rd., Akron, NY 14001.

  2. Defendant Integer Holdings (“Defendant”) is a corporate entity with offices located at

      11900 Walden Ave., Alden, NY 14004.


                                  JURISDICTION AND VENUE

  3. The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and as conferred

      by 42 U.S.C. §1983.

  4. Defendants are subject to the jurisdiction of this Court and venue is proper in this District

      pursuant to 28 U.S.C. § 1391 (b) as the acts and omissions giving rise to the claims in this

      complaint occurred within the Western District of New York.




                                                1
       Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 2 of 10




                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

5. Plaintiff has exhausted administrative remedies prerequisite to bringing this claim as

    follows:

6. Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

    Commission (“EEOC”).


7. Subsequently, the EEOC mailed Plaintiff a ‘Right to Sue’ letter proving that she has

    exhausted her administrative remedies under Title VII.

                                   MATERIAL FACTS

8. Ms. Gajewski was a Director of Operations for Defendant for approximately 5 years.

9. Ms. Gajewski received excellent evaluations for her work performance.

10. Ms. Gajewski received a number of awards as recognition for her excellent work

   including:

    a. being recognized as one of the top 10 plants in North America.

    b. An award for business excellence.

11. Ms. Gajewski was Director of Operations for plant which was larger and performed more

   work than other plants which were run by “Senior Directors of Operations.”

12. Senior Directors of Operations receive greater compensation than Directors of Operations.

13. Ms. Gajewski’s performed more and better work than other Directors of Operations who

   were identified as “senior.”

14. Ms. Gajewski was therefore paid less than her counterparts for substantially similar or

   heavier workloads.




                                             2
           Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 3 of 10




    15. The two previous leaders of the same plant were male, Senior Directors, until July 2014

       when Ms. Gajewski was made Director of Operations. “Senior” Director of Operations

       title was only held by males in the U.S.

    16. Ms. Gajewski was therefore paid less than her male counterparts for substantially similar

       or heavier workloads.

    17. Defendant terminated Ms. Gajewski and replaced her with a “Senior Director of

       Operations” who is male.

    18. Defendant, by terminating Ms. Gajewski, deprived her of numerous terms and conditions

       of her employment, including:

        a. Her salary,

        b. valuable education benefits for her children, and

        c. access to restricted stock units.

    19. Defendant terminated Ms. Gajewski to give her position to a man.



                                          FIRST CAUSE OF ACTION

                                   Violation of Title VII on the basis of Sex.

    20. Plaintiff repeats each and every allegation set forth herein in preceding paragraphs as though

       fully set forth herein.

    21. The prima facie elements of discrimination claims under Title VII are “not onerous.”1 A

       plaintiff may make out a prima facie case with either circumstantial or direct evidence of

       discriminatory intent. 2 Circumstantial evidence is by far the most common. A plaintiff



1
 Texas Dept. of Community Affairs v Burdine, 450 US 248, 253 [1981]
2
 Swierkiewicz v. Sorema N. A., 534 U.S. 506, 511-12, 122 S. Ct. 992, 997, 152 L. Ed. 2d 1 (2002), citing Trans
World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985).

                                                        3
                Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 4 of 10




          making out a prima facie case of discrimination with circumstantial evidence must 1)

          identify a protected class, 2) identify an adverse action, 3) show that a) Complainant was

          qualified for the job and b) that the work still being performed.3

Element 1) Protected Class

     22. Ms. Gajewski is female.

Element 2) Adverse Actions

     23. Defendant terminated Ms. Gajewski’s employment causing multiple pecuniary harms

          including:

           a. Loss of salary,

           b. Loss of a very valuable education benefit for her children,

           c. Loss of restricted stock units.

     24. Ms. Gajewski’s plant was larger and performed more work than other plants who were run

          by male “Senior Directors of Operations.”

     25. Senior Directors of Operations make more money than Directors of Operations.

     26. Ms. Gajewski was being paid less for similar or even heavier workload than her

          counterparts.

     27. Ms. Gajewski was replaced by a Senior Director of Operations.

Element 3 (a) Plaintiff was Qualified for the Jobs Held and Applied for

     28. Ms. Gajewski held the position of Director of Operations for approximately 5 years.

     29. Ms. Gajewski received excellent evaluations for her work.

     30. Ms. Gajewski received a number of awards as recognition for her excellent work.

           a.    this included being recognized as one of the top 10 plants in North America.



3
    McDonnell Douglas Corp. v Green, 411 US 792, 802 [1973], see also Young v. UPS, 135 S.Ct. 1338 (2015).

                                                        4
              Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 5 of 10




         b.    this also included an award for business excellence.

Element 3 (b) Work was Still Being Performed

    31. Ms. Gajewski’s duties are still being performed.

    32. The plant that she directed is still operational.


    33. It is well settled law articulated by the Supreme Court that these elements raise an inference

        of discriminatory and/or retaliatory intent on the basis of sex.

    34. In addition, there is additional evidence of sex discrimination: All Senior Directors of

        Operations in the U.S. are male.

                                         SECOND CAUSE OF ACTION
                                            Violation of the ADEA

    35. Plaintiff repeats each and every allegation set forth herein in preceding paragraphs as though

        fully set forth herein.

    36. The prima facie elements of discrimination claims under the ADEA are “not onerous.”4 A

        plaintiff may make out a prima facie case with either circumstantial or direct evidence of

        discriminatory intent. 5 Circumstantial evidence is by far the most common. A plaintiff

        making out a prima facie case of discrimination with circumstantial evidence must 1)

        identify a protected class, 2) identify an adverse action, 3) show that a) Complainant was

        qualified for the job and b) that the work still being performed.6

Element 1) Protected Class

    37. Ms. Gajewski is over the age of 40.

    38. Her DOB is 7/26/75.


4
  Texas Dept. of Community Affairs v Burdine, 450 US 248, 253 [1981]
5
  Swierkiewicz v. Sorema N. A., 534 U.S. 506, 511-12, 122 S. Ct. 992, 997, 152 L. Ed. 2d 1 (2002), citing Trans
World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985).
6
  McDonnell Douglas Corp. v Green, 411 US 792, 802 [1973], see also Young v. UPS, 135 S.Ct. 1338 (2015).

                                                        5
            Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 6 of 10




Element 2) Adverse Actions

  39. Defendant terminated Ms. Gajewski’s employment causing multiple pecuniary harms

      including:

       a. Loss of salary,

       b. Loss of a very valuable education benefit for her children,

       c. Loss of restricted stock units.

Element 3 (a) Plaintiff was Qualified for the Jobs Held and Applied for

  40. Ms. Gajewski held the position of Director of Operations for approximately 5 years.

  41. Ms. Gajewski received excellent evaluations for her work.

  42. Ms. Gajewski received a number of awards as recognition for her excellent work.

       a.    this included being recognized as one of the top 10 plants in North America.

       b.    this also included an award for business excellence.

Element 3 (b) Work was Still Being Performed

  43. Ms. Gajewski’s duties are still being performed.

  44. The plant that she directed is still operational.

  45. It is well settled law articulated by the Supreme Court that these elements raise an inference

      of discriminatory and/or retaliatory intent on the basis of age.

                                     THIRD CAUSE OF ACTION
                                      Violation of the NYSHRL

  46. Plaintiff repeats each and every allegation set forth herein in preceding paragraphs as though

      fully set forth herein.




                                                  6
            Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 7 of 10




    47. It is well settled that New York and federal anti-discrimination laws are analytically

       identical.7

    48. Therefore, the First, Second and Third causes of action have the same elements.



                                          FOURTH CAUSE OF ACTION
                                          Violation of the Equal Pay Act

    49. Plaintiff repeats each and every allegation set forth herein in preceding paragraphs as though

       fully set forth herein.

    50. Ms. Gajewski is female.

    51. Ms. Gajewski’s plant was larger and performed more work than other plants who were run

       by male “Senior Directors of Operations.”

    52. Senior Directors of Operations make more money than Directors of Operations.

    53. All Senior Directors of Operations in the U.S. are male.

    54. Ms. Gajewski was being paid less for similar or even heavier workload than her male

       counterparts.

    55. As a result of Defendants’ actions, Ms. Gajewski experienced loss of income, fear, anxiety,

       severe humiliation, shame, embarrassment, emotional pain and suffering, loss of savings,

       and loss of enjoyment of life.




7
  “The standards for recovery under section 296 of the Executive Law are in accord with Federal standards under
title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.) (see, e.g., Matter of Laverack & Haines v. New
York State Div. of Human Rights, 88 N.Y.2d 734, 738, 650 N.Y.S.2d 76, 673 N.E.2d 586; Matter of Miller Brewing
Co. v. State Div. of Human Rights, 66 N.Y.2d 937, 938, 498 N.Y.S.2d 776, 489 N.E.2d 745).” Ferrante v Am. Lung
Ass'n, 90 NY2d 623, 629 [1997]

                                                         7
                 Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 8 of 10




        WHEREFORE, Ms. Gajewski respectfully requests this Court to enter an Order

            A.      Awarding Ms. Gajewski past lost wages and benefits in an amount to be determined

at trial;

            B.      Awarding Ms. Gajewski damages for her pain, suffering, loss of enjoyment of life,

humiliation and other injuries in an amount to be determined at trial;

            C.      Directing Defendants pay all unreimbursed medical costs incurred by Ms. Gajewski

as a result of the stress and anxiety resulting from the discrimination she suffered and the hostile

working conditions she endured, including diagnostic analysis, treatment and therapy, and follow

up therapy;

            D.      Defendants pay Ms. Gajewski the costs of this action, together with reasonable

attorneys’ fees and disbursements;

            E.      Ms. Gajewski to have such other and further relief as this Court deems just and

equitable.



                                      DEMAND FOR JURY TRIAL

            Pursuant to Rule 38(b) Fed. R. Civ. P., Plaintiff hereby demands a trial by jury for all issues

triable of right by a jury in this case.




                                                      8
         Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 9 of 10




Dated: May 3, 2021
       Buffalo, New York


Respectfully submitted,
Plaintiff Ms. Gajewski by her Attorneys

THE LAW OFFICE OF LINDY KORN PLLC



 _____________________________
 Lindy Korn, Esq.
 Richard J. Perry, Esq.
 Attorneys for Plaintiff
 Electric Tower
 535 Washington Street, Ninth Floor
 Buffalo, New York 14203
 Telephone: (716) 856-5676
 Facsimile: (716) 507-8475
 lkorn@lkorn-law.com
 khovaros@yahoo.com




                                          9
Case 1:21-cv-00579-LJV Document 1 Filed 05/03/21 Page 10 of 10
